Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 6, 2022 has been entered.
 

Response to Applicants’ Arguments

Applicants have now amended the claim to state, “wherein the contacting the bioactive composition with a liquid medium produces proliferation of the osteoblast cell on the first crystalline phase and on the second crystalline phase.”  Applicants further argued, “independent claim 12 recites a bioactive composition including at least one live osteoblast cell and a glass-ceramic composition including a first crystalline phase including lithium disilicate along with a second phase that can include fluorapatite, wherein contacting the bioactive composition with a liquid medium produces proliferation of the osteoblast cell on the first crystalline phase and on the second crystalline phase. Although Liu mentions that osteoblast cells can adhere to and grow upon fluorapatite, Liu fails to describe or suggest that osteoblast cells can be adhere to or grow upon multi-phase materials such as a glass-ceramic composition including a first crystalline phase that includes lithium disilicate and second crystalline phase that includes fluorapatite. A person of ordinary skill in the art would believe that Liu’s experiments with fluorapatite crystals are not predictive of whether osteoblast cells would adhere or grow on or in a material that also includes a lithium disilicate crystalline phase that was not tested in Liu.  In the absence of evidence to the contrary, a person of ordinary skill in the art would believe that the inclusion of a phase that has not been tested for biocompatibility could destroy the biocompatibility of fluorapatite.” 

Applicants argue that the Liu reference fails to teach that the cells can grow on lithium disilicate materials.  The claims are drawn to a composition, and not a method of growing osteoblast cells on the multi-phase composition.  The prior art used in the rejection teaches lithium disilicate in a bioactive composition, and the ability of lithium disilicate to grow osteoblast cells is merely an inherent feature of the lithium disilicate.  Examiner is adding an additional reference, Rubbert, to the rejections that shows that osteoblast cells are capable of growing on lithium disilicate.  

The argument against the Liu reference for not expressly teaching that osteoblast cells can grow on lithium disilicate made by applicants is the same in context as the arguments later lobbied against the Kim and Ning references by applicants.  Examiner’s response to the arguments against the Liu reference apply to applicants’ arguments against Kim and Ning.



In the argument section II(B) applicants argue,  “a person of ordinary skill in the art would believe that Liu’s experiments with fluorapatite crystals are not predictive of whether osteoblast ceils would adhere or grow on or in a material that also includes a lithium disilicate crystalline phase that was not tested in Liu. A person of ordinary skill in the art hypothetically having both Markus and Liu in-hand would have had no reasonable way to predict the present inventors’ discovery that the presently claimed multi-phase bioactive composition has excellent biocompatibility between the glass-ceramic composition and an osteoblast ceil, or that the glass-ceramic composition supports cell proliferation of the osteoblast cell. The presently claimed invention has properties that could not have reasonably been predicted by a person of ordinary skill in the art. Independent claim 12 1s patentable for this additional reason.”

Examiner respectfully disagrees with this analysis. Both of the claimed phases are known to support osteoblast growth as taught by Liu, Ning, and Rubbert .  There is nothing novel or unexpected by the claimed multiphase.  

Markus teaches a dental bioactive composition that contains lithium disilicate and fluorapatite.  Liu specifically teaches that osteoblast cells are able to grow on fluorapatite.  Ning teaches that osteoblast cells can grow on cristobalite material.  Furthermore, Rubbert US 20120065756 teaches that dental implant material composed 

The arguments against Ferreira is that the reference fails to support the newly added claim limitation.  As argued above, lithium disilicate does inherently possess the capability to support osteoblast growth.  Therefore, the use of Ferreira is still proper

The cancellation of claim 25 has resulted in removal of the 112 rejection previously made.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Markus (EP2868634) in view of Liu (The Effect of Novel Fluorapatite Surfaces on Osteoblast-Like Cell Adhesion, Growth, and Mineralization” Tissue Engineering, Part A, Volume 16, Number 9, 2010, and Rubbert (US 20120065756) 

as in instant Claim12,
The invention of Markus is to be used in dental restorations (Paragraph 1).  Markus fails to teach the inclusion of osteoblast cells.  However, the presence of osteoblast cells would have been obvious based on the teachings of Liu.  An artisan would have expected osteoblasts to adhere and grow on fluorapatite material because Liu teaches that osteoblasts can successfully adhere to and grow upon fluorapatite (Abstract, Discussion Section Pages 2982-2983), as in instant Claim 12.
Neither Markus and/or Liu specifically mention the ability of lithium disilicate to support osteoblast growth.  However, ability of lithium disilicate to support osteoblast growth was well known and documented by Rubbert.  Rubbert teaches that dental implant material composed of lithium disilicate (Paragraph 291) can support the growth of osteoblast cells (Paragraph 198, Paragraph 202).  The bioactive dental composition taught by Markus has lithium disilicate and fluorapatite present.  It would be expected that such material would be able to support osteoblast growth because Liu teaches that fluorapatite can support osteoblast growth, and Rubbert teaches that lithium disilicate can support osteoblast growth as well.  The bioactive dental composition taught by Markus goes into the mouth (Abstract, Paragraph 1) of an individual wherein liquid mediums such as saliva and water are inherently present and available to support osteoblast growth.
Dependent Claims taught by EP2868634
2 (Paragraph 13), 1 to 5 wt% AI2O3 (Paragraph 24),1 to 8 wt% P2O5 (Paragraph 16), 2  to 10 wt% CaO (Paragraph 18), 5 to 20 wt% Li2O (Paragraph 14), 0.5% to 8wt% Na2O (Paragraph 29), 0.5 to 8 wt% ZrO2 ( Paragraphs 26-27), 0.1 to 1.0 wt F- based on a 100 wt% total of the composition (Paragraph 19) as in instant Claim 13,  wherein the glass-ceramic composition comprises a source of:  50 to 60 wt% SiO2 (Paragraph 13), 1 to 3 wt% Al2O3 (Paragraph 24), 2 to 6 wt% P2O5 (Paragraph 16), 4 to 8 wt% CaO (Paragraph 18), 7.7 to 12.5 wt% Li2O (Paragraph 14),  0.5 to 2 wt% Na2O (Paragraph 29), 1 to 4 wt% ZrO2 (Paragraphs 26-27), and 02 to 0.8 wt% F (Paragraph 19)- based on a 100 wt% total of the composition as in instant Claim 14, 

MPEP § 2144.05 (I) states, “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of “about 1-5%” while the claim was limited to “more than 5%.” The court held that “about 1-5%” allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71,43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of “50 to 100 Angstroms” considered prima facie obvious in view of prior art reference teaching that “for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms].” The court stated that “by stating that 

Further MPEP § 2144.05 (II) states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to 

In the instant case, neither the specification nor Applicant has provided evidence that the claimed concentrations are critical, thus the teachings of the references renders the claimed concentration range obvious.



In the present situation, rationales A, C, D, E, G are applicable.  Markus teaches a bioactive composition comprising a glass-ceramic comprised of a first crystalline phase comprised of lithium disilicate; and a second crystalline phase.  Liu teaches the inclusion/importance of osteoblast cells, and the ability to grow on fluorapatite.   Rubbert teaches that dental implant/restoration material composed of lithium disilicate can .      


Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Markus (EP2868634) in view of Liu (The Effect of Novel Fluorapatite Surfaces on Osteoblast-Like Cell Adhesion, Growth, and Mineralization” Tissue Engineering, Part A, Volume 16, Number 9, 2010, Rubbert (US 20120065756), and Ferreira (US 20140193499)

Markus, Liu, and Rubbert apply as above to teach claims 12-14.  Markus focuses on dental restorative materials.  Neither reference teaches the introduction of B2O3.  However, the inclusion of such an agent would have been obvious based on the teachings of Ferreira.  An artisan would have been motivated to have included an agent such as B2O3 because it promotes the remodeling and healing of bone (Paragraph 120).    Thus, B2O3 is ideal to use with the system of Markus, Liu, and Rubbert since they deal with dental restorations used to heal bone within the mouth.  Because there exists evidence of the success of B2O3 in paragraph 120, there would be a high expectation of success as in instant Claim 15. 




In the present situation, rationales A, C, D, E, G are applicable.  Markus teaches a bioactive composition comprising a glass-ceramic comprised of a first crystalline phase comprised of lithium disilicate; and a second crystalline phase.  Liu teaches the inclusion/importance of osteoblast cells, and the ability of osteoblast cells to grow on fluorapatite.  Rubbert teaches that dental implant/restoration material composed of 2O3 inclusion in such implant material.   Thus, the teaching of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation.  The cited prior art meets the criteria set forth in both Graham and KSR.      


Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Markus (EP2868634) in view of Kim (US 20160060159), Ning et al. “Effects of silica on the bioactivity of calcium phosphate composites in vitro” Journal of Materials Science:  Materials in Medicine 16 (2005) 355-360, Rubbert (US 20120065756)

Markus teaches a bioactive composition, comprising a glass-ceramic comprised of:  a first crystalline phase of lithium disilicate; and a second crystalline phase (Paragraphs 8, 12, 20) as in instant Claim 21.  Markus does not teach that the second crystalline phase comprises wollastonite, cristobalite, beta-quartz, lithiophosphate, or a combination therefore.
The invention of Markus is to be used in dental restorations (Paragraph 1) and utilizes apatite/fluorapatite as the second crystalline phase.  It does not utilize cristobalite as the secondary crystal phase.  However, the use of cristobalite would have been obvious from the teachings of Kim.  Kim teaches a lithium disilicate crystalline glass containing cristobalite phase for the preparation of glass-ceramic articles for dental materials (abstract and [0003] and [0005]). An artisan would have been as in instant Claim 21
Neither Markus, Kim, and Ning specifically mention the ability of lithium disilicate to support osteoblast growth.  However, ability of lithium disilicate to support osteoblast growth  was well known and documented by Rubbert.  Rubbert teaches that dental implant material composed of lithium disilicate (Paragraph 291) can support the growth of osteoblast cells (Paragraph 198, Paragraph 202).  Therefore, the lithium disilicate and cristobalite material taught by Kim has two phases that are adequate to support osteoblast cells growth.  Furthermore, the compositions of the references are used for dental purposes meaning they are inserted into the mouth where liquid mediums such as saliva and water are present inherently and are capable of supporting osteoblast growth.  Therefore, Rubbert provides reasonable expectations of success for some growth/maintenance of osteoblast cells on the material taught by Kim  as in instant Claim 21.
Dependent Claims taught by EP2868634
The bioactive composition of claim 12,  wherein the glass-ceramic composition comprises a source of: 50 to 75 wt% SiO2 (Paragraph 13), 1 to 5 wt% AI2O3 (Paragraph 24),1 to 8 wt% P2O5 (Paragraph 16), 2  to 10 wt% CaO (Paragraph 18), 5 to 20 wt% Li2O (Paragraph 14), 0.5% to 8wt% Na2O (Paragraph 29), 0.5 to 8 wt% ZrO2 ( as in instant Claim 22,  wherein the glass-ceramic composition comprises a source of:  50 to 60 wt% SiO2 (Paragraph 13), 1 to 3 wt% Al2O3 (Paragraph 24), 2 to 6 wt% P2O5 (Paragraph 16), 4 to 8 wt% CaO (Paragraph 18), 7.7 to 12.5 wt% Li2O (Paragraph 14),  0.5 to 2 wt% Na2O (Paragraph 29), 1 to 4 wt% ZrO2 (Paragraphs 26-27), and 02 to 0.8 wt% F (Paragraph 19)- based on a 100 wt% total of the composition as in instant Claim 23, 

MPEP § 2144.05 (I) states, “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of “about 1-5%” while the claim was limited to “more than 5%.” The court held that “about 1-5%” allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71,43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of “50 to 100 Angstroms” considered prima facie obvious in view of prior art reference teaching that “for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms].” The court stated that “by stating that ‘suitable protection' is provided if the protective layer is 'about' 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant's] claimed range.”).... "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of 

Further MPEP § 2144.05 (II) states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In reHoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of 

In the instant case, neither the specification nor Applicant has provided evidence that the claimed concentrations are critical, thus the teachings of the references renders the claimed concentration range obvious.

The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 

In the present situation, rationales A, C, D, E, G are applicable.  Markus teaches a bioactive composition comprising a glass-ceramic comprised of a first crystalline phase comprised of lithium disilicate; and a second crystalline phase.  Kim teaches the second crystalline phase cristobalite.  Ning teaches that osteoblast cells can grow on the cristobalite material.  Rubbert teaches that osteoblast cells can grow on lithium disilicate.   Thus, the teaching of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation.  The cited prior art meets the criteria set forth in both Graham and KSR.      


Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Markus (EP2868634) in view of Kim (US 20160060159), Ning et al. “Effects of silica on the bioactivity of calcium phosphate composites in vitro” Journal of Materials Science:  Materials in Medicine 16 (2005) 355-360, Rubbert (US 20120065756), Ferreira (US 20140193499)

Markus, Liu, Kim, Ning, and Rubbert apply as above to teach claims 21-23.  Markus focuses on dental restorative materials.  Neither references teach the introduction of B2O3.  However, the inclusion of such an agent would have been obvious based on the teachings of Ferreira.  Ferreira utilizes such an agent in dental restorative bioactive glass formulations to promote remodeling and healing of bone (Paragraph 120).  An artisan would have been motivated to have included an agent such as B2O3 because it promotes the remodeling and healing of bone when performing dental restorative work (Paragraph 120).    Thus, B2O3 is ideal to use with the system of Markus and Liu since they deal with dental restorations used to heal bone within the mouth.  Because there exists evidence of the success of B2O3 in paragraph 120, there would be a high expectation of success as in instant Claim 24. 


The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can 

In the present situation, rationales A, C, D, E, G are applicable.  Markus teaches a bioactive composition comprising a glass-ceramic comprised of a first crystalline phase comprised of lithium disilicate; and a second crystalline phase.  Kim teaches the second crystalline phase.  Ning teaches that osteoblast cells can grow on the cristobalite material.  Rubbert teaches that lithium disilicate can support osteoblast growth.  Ferreira teaches the importance of B2O3 inclusion in such implant material.   Thus, the teaching of the cited prior art in the obviousness rejection above provide the .      




Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20160060159), Ning et al. “Effects of silica on the bioactivity of calcium phosphate composites in vitro” Journal of Materials Science:  Materials in Medicine 16 (2005) 355-360, Rubbert (US 20120065756),

Kim teaches a bioactive composition comprising a glass-ceramic composition comprising a first crystalline phase comprising lithium disilicate, and a second crystalline phase that is cristobalite (abstract, Paragraph 3, Paragraph 5).  An artisan would have been motivated to have used cristobalite as a secondary crystalline phase because it can help to produce a very strong glass ceramic (Abstract).  Such material can be successfully used in dental restorations (Abstract).  Ning teaches that osteoblast cells can successfully grow on cristobalite material (Abstract, Conclusion of Ning).  Therefore Ning provides reasonable expectations of success for some growth/maintenance of osteoblast cells on the multiphase material taught in Kim and as in instant Claim 21
Neither Kim or Ning specifically mention the ability of lithium disilicate to support osteoblast growth.  However, the ability of lithium disilicate to support osteoblast growth  was well known and documented by Rubbert.  Rubbert teaches that dental implant as in instant Claim 21.

The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C)    Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of 

In the present situation, rationales A, C, D, E, G are applicable.  Markus teaches a bioactive composition comprising a glass-ceramic comprised of a first crystalline phase comprised of lithium disilicate; and a second crystalline phase.  Kim teaches the second crystalline phase.  Ning teaches that osteoblast cells can grow on the cristobalite material.  Rubbert teaches that osteoblast cells can successfully grow on lithium disilicate.   Thus, the teaching of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation.  The cited prior art meets the criteria set forth in both Graham and KSR.      



Conclusion

All claims stand rejected.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025. The examiner can normally be reached M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/MARCIA S NOBLE/Primary Examiner, Art Unit 1632